—In a proceeding to invalidate a petition designating Ira L. Brody as a candidate of the Republican, Conservative, and Freedom Parties in the general election to be held on November 5, 1996, for the public office of Member of the State Senate for the 36th Senate District, the appeal is from (1) an order of the Supreme Court, Westchester County (Coppola, J.), dated August 2, 1996, which granted summary judgment in favor of the petitioners and invalidated the petition, and (2) an order of the same court dated August 12, 1996, which denied the appellant’s motion for reargument and/or renewal.
Ordered that the order dated August 2, 1996, is reversed, on the law, without costs or disbursements, the proceeding is dismissed, and the Westchester County Board of Elections is directed to place the name of Ira L. Brody on the appropriate ballot; and it is further,
Ordered that the appeal from the order dated August 12, 1996, is dismissed as academic, without costs or disbursements.
Pursuant to Election Law § 16-102 (1) the petitioners do not *872have standing to bring this proceeding. In any event, the petitioners have not met their burden of demonstrating that the appellant failed to meet the residency requirements set forth in the Election Law.
Mangano, P. J., Sullivan, Pizzuto, Krausman and Goldstein, JJ., concur.